Citation Nr: 0938815	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
laceration.  

2.  Entitlement to service connection for headaches as 
residuals of a head laceration.

3.  Entitlement to service connection for numbness in arms 
and legs as residuals of a head laceration.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran indicated on his December 2006 VA Form 9 that he 
wished to testify at a Board hearing.  In February 2007 
correspondence, he withdrew this hearing request and instead 
requested a hearing at the RO before a Decision Review 
Officer.  The Veteran testified before a Decision Review 
Officer at the RO in November 2007.  A summary of this 
proceeding is of record.   

In an August 2008 Board decision/remand, it was determined 
that new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a head laceration.  The underlying issues of 
entitlement to service connection for residuals of head 
laceration to include headaches and numbness in the arms and 
legs, as well as the issue of entitlement to service 
connection for PTSD were remanded to the RO for additional 
development and readjudication.  The Board is satisfied that 
there has been substantial compliance with some of the remand 
directives and the Board may proceed with review of some 
issues.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for headaches 
as residual of a head laceration is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is reasonable to assume that the Veteran's current 16 
centimeter (cm) x 1/4 cm scar on the occipital area originated 
during his military service.

2.  There is no evidence of numbness in the arms and legs in 
military service, no diagnosis of an actual disability 
exhibited by numbness in the arms and legs, and no competent 
evidence linking the Veteran's current complaints of numbness 
in the arms and legs with his military service or a service-
connected disability.  

3.  The preponderance of the evidence is against a finding of 
a current diagnosis of PTSD or other acquired psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for residual scar from head 
laceration are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Service connection for numbness in arms and legs as 
secondary to head laceration is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he 
suffers from residuals of a head laceration including a scar, 
headaches, and numbness in arms and legs as a result of his 
active service with the United States Navy from June 1971 to 
April 1972.  Specifically, the Veteran reports that he fell 
while working below deck aboard the U.S.S. San Jose in 
December 1971 and sustained a laceration to the head from a 
conveyor belt.  The Veteran also asserts that he suffers from 
PTSD as a result of his military service.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


Analysis

1.	Residuals of head laceration (scar)

The Veteran's service treatment records are negative for an 
in-service laceration to the head, however, the Veteran's 
January 1971 enlistment examination is negative for a scar on 
the head and the April 1972 separation examination notes "LS 
12 on the back of my head."  The Veteran submitted an 
initial claim for service connection for residuals of a head 
laceration in February 1980 but that was claim was denied by 
rating decision dated in April 1980 and the Veteran failed to 
perfect an appeal.  In an August 2008 decision/remand the 
Board reopened the issue of entitlement to service connection 
for residuals of a head laceration.    

The Veteran was afforded a VA examination in April 2009.  
Upon physical examination, the examiner noted a 16 cm x 1/4 cm 
scar on the occipital area.  The scar was in a mildly 
depressed area and in an inverted U-shape.  There was no 
pain, no adherence to underlying tissue, no instability, no 
underlying soft tissue damage, no inflammation, edema, or 
keloid formation, no color change, no disfigurement, no 
induration, and there was no limitation of function caused by 
the scar.  There was some mild depression, at 1/8 cm.  The 
examiner noted that that the scar was difficult to find and 
noted that review of the claims file and service treatment 
records did not reveal the etiology of the scar.

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current 16 cm x 1/4 
cm scar on the occipital area originated during his military 
service.  See 38 U.S.C.A. § 5107(b).  While the Veteran's 
service treatment records are negative for an in-service 
laceration to the head, the Veteran's January 1971 enlistment 
examination is negative for a scar on the head and the April 
1972 separation examination notes "LS 12 on the back of my 
head."  The April 2009 VA examination included the Veteran's 
report of how he sustained the injury and shows 16 cm x 1/4 cm 
scar on the occipital area.  The Board finds the Veteran's 
report of the in-service event credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  This 
evidence provides a plausible basis to conclude that the 
Veteran sustained a laceration to his head during his 
military service; service connection is warranted.    

2.	Numbness in arms and legs as residuals of a head 
laceration

The Veteran's service treatment records are negative for 
numbness in the arms and legs.  Specifically, an April 1972 
separation examination shows normal lower and upper 
extremities.        

During an April 2009 VA examination, the Veteran reported his 
history of head laceration in service with subsequent 
numbness in the arms and legs and arm tingling.  The examiner 
opined that the Veteran's "subjective past" whole body 
numbness and the subsequent arm tingling would not be related 
to the claimed head laceration as the Veteran's history was 
not consistent with trauma to result in the peripheral 
symptoms he described.  The examiner also noted that the 
Veteran's neurologic examination was unremarkable.  

Given the evidence of record, the Board finds that service 
connection for numbness of the arms and legs is not warranted 
on either a direct or secondary basis.  First, there is no 
evidence of numbness in the arms and legs in service.  
Second, there is no evidence of a current neurological 
disorder associated with numbness of the arms and legs; 
neurological examination in April 2009 was normal.  Third, 
the April 2009 VA examiner specifically opined that the 
Veteran's subjective report of numbness and tingling in the 
arms and legs could not be related to an in-service head 
laceration as his history was not consistent with trauma to 
result in the peripheral symptoms he described.  There is no 
contrary medical evidence of record.  The Veteran's claim for 
service connection implicitly includes the assertion that he 
has a disorder resulting in numbness of the arms and legs and 
that this numbness is related to his in-service head 
laceration, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between this claimed disorder and its 
relationship to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As there is no competent evidence that the 
Veteran has a disorder manifested by numbness of the arms and 
legs or that such numbness is related to his now service-
connected residuals of head laceration, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

3.	PTSD

The Veteran's service treatment records are negative for 
psychiatric problems.  Significantly, the Veteran's April 
1972 separation examination shows a normal psychiatric 
system.  The first evidence of a possible psychiatric 
disorder is a VA treatment record dated in January 1980 which 
shows an impression of anxiety neurosis.  Subsequent private 
treatment reports dated in April and June 1999 show treatment 
for acute stress disorder and depressive and anxiety 
disorders.  

The Veteran was afforded a VA psychiatric examination in 
April 2009.  The examiner noted that the Veteran did not 
describe symptoms consistent with a diagnosis of PTSD or any 
other psychiatric diagnosis and no diagnosis of a psychiatric 
disorder was given.  The examiner opined that the Veteran did 
not meet the criteria for a diagnosis of PTSD.    

Given the evidence of record, the Board finds that service 
connection for PTSD, or any other acquired psychiatric 
disorder, is not in order.  First, there is no evidence of a 
psychiatric disorder during the Veteran's military service.  
The first evidence of a psychiatric disorder is a VA 
treatment record dated in January 1980, almost eight years 
after the Veteran's discharge from military service, which 
shows an impression of anxiety neurosis.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Second, there is no competent diagnosis of 
PTSD or other psychiatric disorder in the claims file.  In 
fact, the April 2009 VA psychiatric examiner specifically 
opined that the Veteran did not meet the criteria for a 
diagnosis of PTSD or any other psychiatric disorder.  Current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Veteran's claim for service 
connection implicitly includes the assertion that he has 
PTSD, but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of PTSD or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.
  
As a clear preponderance of the competent evidence of record 
is against a finding of a current diagnosis of PTSD, the 
Board finds that service connection for PTSD is not 
warranted. 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the issue of residuals of head laceration, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed with regard to this issue.

With regard to the remaining issues, the RO provided the 
appellant pre-adjudication notice by letter dated in January 
2005.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. 473 (2006).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a residual scar due to head laceration 
is granted.  

Service connection for numbness in arms and legs as residuals 
of a head laceration is denied.  

Service connection for PTSD is denied.


REMAND

In its August 2008 decision/remand, the Board specifically 
requested that the AMC/RO make arrangements with the 
appropriate VA medical facility for the Veteran to be 
afforded an examination for his claimed headache disorder.  
Specifically, the examiner was requested to state whether 
there is a scar on the Veteran's scalp and whether there is 
medical evidence of headaches and, if so, whether it is at 
least as likely as not that any of these complaints are 
related to an in-service head laceration.  


An examination was performed in April 2009 and a report of 
this examination notes a 16 cm x 1/4 cm scar on the occipital 
area of the Veteran's head, but the examiner does not discuss 
the Veteran's complaints of headaches, make any findings 
regarding whether the Veteran currently suffers from a 
disorder manifested by headaches, or provide an opinion as to 
whether the headaches are related to the Veteran's now 
service-connected scar due to a head laceration during 
military service.  

Given the foregoing, the Board finds that compliance with the 
August 2008 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall, 11 Vet. 
App. at 268.  Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of the claimed 
headaches as a residual of the 
Veteran's service-connected in-
service head laceration.  The claims 
folder must be made available to the 
examiner for review.  Based on the 
examination and review of the record, 
the examiner should identify whether 
there is medical evidence of 
headaches and whether it is at least 
as likely as not that a diagnosed 
headache disorder is related to the 
service-connected head laceration.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.  After the development requested 
above has been completed to the 
extent possible, the AMC/RO should 
readjudicate the appellant's 
claims.  If any benefit sought 
continues to be denied, the AMC/RO 
should issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter, if appropriate, the 
case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


